DILLON, J.
This is an original proceeding in which plaintiffs seek to vacate, by certiorari, the order of John T. Medin, judge of the Second judicial circuit of South Dakota, confirming a sale on execution to defendant Frank Haines on the foreclosure of a mortgage.
Under the decision of this court in Casey v. Smith et al., 153 N. W. 918, 36 S. D, 36, an order of confirmation of sale is a final, appealable order. An appeal is the proper remedy for plaintiffs, and certiorari will not lie. It is true that in State ex rel. Kunz v. Campbell, 60 N. W. 32, 3 S. D. 636, this court did entertain a certiorari proceeding under similar circumstances, but in that case the question was not raised as to whether the order in question was an appealable order.
The writ is denied.
MISER, Circuit Judge, sitting in lieu of SHERWOOD, J.